                                                                                Motion GRANTED.



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE

 DR. JOSEPH CICCIO, et al.,                     )
                                                )
               Plaintiffs,                      )
                                                )
 v.                                             ) Case No. 3:19-cv-00845
                                                )
 SMILEDIRECTCLUB, LLC, et al.,                  ) Judge Aleta A. Trauger
                                                )
               Defendants.                      )
                                                )
                                                )
                                                )
                                                )


                JOINT MOTION FOR ENTRY OF AN AGREED ORDER


       The parties have conferred regarding the pending and upcoming motions and propose a

schedule as set forth below and in the attached proposed Agreed Order:

       1. Plaintiffs shall have through January 13, 2020 to file in response to Defendants’

           Motion to Dismiss the Amended Complaint (Doc. 68), Motion to Compel Arbitration

           (Doc. 65), and Motion to Strike (Doc. 70).

       2. Defendant SmileDirectClub, LLC is granted leave to and shall file any Reply in

           further support of these motions on or before February 3, 2020.

 Respectfully submitted by:

 /s/ W. Justin Adams w/permission JRJ            /s/ John R. Jacobson
 Edward M. Yarbrough (BPR 4097)                  John R. Jacobson (BPR 14365)
 W. Justin Adams (22433)                         Elizabeth O. Gonser (BPR 26329)
 Bone McAllester Norton PLLC                     Riley Warnock & Jacobson, PLC
 511 Union Street, Suite 1600                    1906 West End Avenue
 Nashville, TN 37219                             Nashville, TN 37203
 T: (615) 238-6390                               T: (615) 320-3700
 F: (615) 687-6990                               F: (615) 320-3737
